Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered May 26, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility and identification, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490, 495 [1987]; People v Gaimari, 176 NY 84, 94 [1903]). The undercover officer made a reliable identification that was corroborated by other evidence, including recovery of buy money. The credible evidence also warranted a reasonable inference that defendant was the person in control of a quantity of additional drugs recovered from a nearby basement.
We have considered and rejected defendant’s remaining *247claims. Concur—Nardelli, J.P., Mazzarelli, Sullivan, Williams and Catterson, JJ.